           Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

JESSE JONES,                                :
                                            :
          Plaintiff,                        :
                                            :        CIVIL ACTION NO.
                                            :        1:18-CV-5384-LMM
v.                                          :
                                            :
                                            :
MARIETTA NONDESTRUCTIVE                     :
TESTING, LLC, CURTIS COOPER,                :
and STEVE NORRED,                           :
                                            :
          Defendants.                       :

                                        ORDER

          This case comes before the Court on Plaintiff’s Motion for Attorney Fees

[63]. After due consideration, the Court enters the following Order:

     I.      BACKGROUND

          Plaintiff Jesse Jones filed this employment action against his former

employers, Defendants Marietta Nondestructive Testing (“Marietta NDT”), Curtis

Cooper, and Steve Norred on November 27, 2018. Dkt. No. [1]. The operative

Complaint includes two counts against Defendants under the Fair Labor

Standards Act (“FLSA”): a claim for unpaid overtime and a retaliatory firing

claim. Dkt. No. [10]. The parties settled Plaintiff’s overtime claim, and the Court

approved their Settlement Agreement on October 30, 2019. Dkt. No. [61]. In the

Settlement Agreement, the parties stipulated that Plaintiff would receive the

FLSA-mandated attorneys’ fees in an amount to be determined by the Court. Dkt.
          Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 2 of 16



No. [54-1]. Plaintiff has moved for fees and has submitted a memorandum in

support of his request. Dkt. Nos. [63, 72]. Defendants have responded with

objections to Plaintiff’s requested fees. Dkt. No. [79].

   II.      LEGAL STANDARD

         Section 216(b) of the FLSA “makes fee awards mandatory for prevailing

plaintiffs.” Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541, 1542-43 (11th Cir.

1985). A prevailing plaintiff includes one who “obtained either a judgment

on the merits or reached a settlement agreement.” Goss v. Killian Oaks House of

Learning, 248 F. Supp. 2d 1162, 1167 (S.D. Fla. 2003); see also Buckhannon Bd. &

Care Home, Inc. v. W. Virginia Dep’t of Health & Human Res., 532 U.S. 598,

604 (2001) (settlement agreements enforced through consent decrees create the

“material alteration of the legal relationship of the parties” necessary to permit an

award of attorney’s fees).

         What constitutes a reasonable fee pursuant to section 216(b) is left to the

Court’s discretion. Kreager, 775 F.2d at 1543. Attorneys’ fees are typically

calculated based on the “lodestar” method, wherein the Court considers the

reasonable number of hours expended multiplied by the reasonable hourly rate.

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). This method provides a “starting

point” from which the Court may adjust based on such factors as it deems

appropriate. Goss, 248 F. Supp. 2d at 1167. In assessing reasonableness of the

lodestar, courts may consider the “twelve factors derived from the ABA Code of

Professional Responsibility DR 2-106 (1980) and adopted in Johnson v. Georgia


                                           2
       Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 3 of 16



Highway Express[, 488 F.2d 714, 717–19 (5th Cir. 1974)].” Norman v. Hous.

Auth. of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). Those factors

include:

      (1) the time and labor required; (2) the novelty and difficulty of the
      questions; (3) the skill requisite to perform the legal service properly;
      (4) the preclusion of other employment by the attorney due to
      acceptance of the case; (5) the customary fee; (6) whether the fee is
      fixed or contingent; (7) time limitations imposed by the client or the
      circumstances; (8) the amount involved and the result obtained; (9)
      the      experience,      reputation,      and     ability     of    the
      attorneys; (10) the “undesirability” of the case; (11) the nature and le
      ngth of the professional relationship with the client; (12) awards in
      similar cases.

Kreager, 775 F.2d at 1543 n.2 (citing Johnson, 488 F.2d at 717–19). The Supreme

Court has emphasized that a district court “may consider” these factors, “though

it should note that many of these factors usually are subsumed within the initial

calculation of hours reasonably expended at a reasonable hourly rate.” Hensley,

461 U.S. at 434 n.9. The Eleventh Circuit allows district courts “to consider any of

the Johnson factors to the extent that they suggest that comparables offered may

not be relevant to the issues before the court or as they may affect the weight to

be given to the comparables being offered to the court.” Norman, 836 F.2d at

1299–1300.

      In FLSA matters, “it is not uncommon for fee awards to exceed the

[p]laintiff’s recovery in order to ensure that individuals with relatively small

claims can obtain representation necessary to enforce their rights.” Brandt v.

Magnificent Quality Florals Corp., No. 07-20129-CIV, 2011 WL 4625379, at *12



                                          3
           Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 4 of 16



(S.D. Fla. Sep. 30, 2011). When the prevailing party only partially succeeds on its

claims or litigates in bad faith, however, the Court may reduce the “compensable

hours and the hourly rate.” Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350–51

(11th Cir. 2008); Goss, 248 F. Supp. 2d at 1168.

    III.     DISCUSSION

       Plaintiff seeks $22,327.50 in attorneys’ fees and $903.12 in expenses. Dkt.

No. [72] at 2. Plaintiff’s requested attorneys’ fees represent 84.4 total hours of

work by two attorneys and one paralegal:

             • Mr. Roberts: $5,840 for 14.6 hours at an hourly rate of $400

             • Mr. Stark: $12,075.00 for 34.5 hours at $350/hour

             • Ms. Petmecky: $4,412.50 for 35.3 hours at $125/hour

Id. at 14.

       Defendants raise numerous objections to Plaintiff’s requested fees and

costs, arguing that Plaintiff should receive $3,606.25 in attorneys’ fees and $0 in

costs. Dkt. No. [79]. 1 Defendants attack Plaintiff’s rates as excessive and

Plaintiff’s estimated hours as inflated. Id. at 7, 11. They also argue that Plaintiff

cannot recover costs without submitting a Bill of Costs and that Plaintiff seeks an

award for costs that are not compensable. Id. at 24. The Court first addresses the

appropriate lodestar, then whether an adjustment to the lodestar would be




1Defendants do not contest that the Settlement Agreement entitles Plaintiff to fees
or that Plaintiff is the prevailing party for the settled claim.


                                           4
        Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 5 of 16



appropriate. The Court then addresses how much Plaintiff should recover in

costs, if any.

       A.        Lodestar Calculation

       To determine a reasonable fee, the Court must calculate a lodestar amount,

which is the product of “the number of hours reasonably expended on the

litigation multiplied by a reasonable hourly rate.” Hensley, 461 U.S. at 433. The

Court may reduce that sum if it finds that “the documentation of hours is

inadequate” or that Plaintiff’s hours were not “reasonably expended.” Id. at 433–

34. Hours not reasonably expended include “requested hours that are excessive,

redundant, or otherwise unnecessary . . . .” Id. at 34. The Eleventh Circuit has

described a reasonable hourly rate as “the ‘prevailing market rate in the relevant

legal community for similar services by lawyers of reasonably comparable skills,

experience, and reputation.’” Dial HD, Inc. v. ClearOne Commc’ns, 536 F. App’x

927, 930 (11th Cir. 2013) (citing Loranger v. Stierheim, 10 F.3d 776, 781 (11th Cir.

1994)). As the fee applicant, Plaintiff bears the burden “to provide the district

court with detailed evidence about the reasonable hourly rate, as well as records

to show the time spent on the different claims and the general subject matter of

the time expenditures set out with particularity.” Id. at 931 (citing ACLU v.

Barnes, 168 F.3d 423, 427 (11th Cir. 1999)).

            1.     Reasonable Hourly Rates

       Plaintiff requests $400/hour for lead counsel, V. Severin Roberts,

$350/hour for attorney Benjamin Stark, and $125/hour for paralegal Linda


                                          5
         Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 6 of 16



Petmecky. Dkt. No. [72] at 14. Plaintiff argues that these rates are reasonable

based on the skills, experience, and reputation of the professionals that worked

on his case, as well as their customary billing rates. Id. at 11.

        Mr. Roberts is a partner at Barrett & Farahany who has practiced law since

2009. Id. at 12. Plaintiff submits, and Mr. Roberts avers, that Mr. Roberts has

litigated over 180 FLSA cases in this district and has achieved summary

judgment victories, settlements, and 11th Circuit wins, including in collective

action certifications. Id. at 9 (Dkt. No. [72-2] ¶¶ 4–5). Plaintiff has also produced

the affidavit of Brett Bartlett, a defense-side employment lawyer, who vouches for

Mr. Roberts’s skill in representing FLSA plaintiffs. Id. (citing Dkt. No. [72-4] ¶¶

3–7).

        Plaintiff contends that Mr. Roberts charges $400/hour and has done so

since January 30, 2018. Id. at 12 (citing Dkt. No. [72-2] ¶ 1). Before this, he

charged $350/hour, a rate that another judge in this District approved in 2017.

Id. (citing Garmon v. Tuff TV Media Grp., LLC, No. 1:15-cv-4394-ODE (N.D. Ga.

June 26, 2017), ECF No. 76). Plaintiff points out that this Court approved a

$400/hour rate for a civil rights attorney who has practiced since 2010. Id.

(citing Whitley v. Hill, No. 1:16-cv-3192-LMM (N.D. Ga. Feb. 27, 2018), ECF No.

79). Plaintiff also cites a Northern District case from 2015 in which a judge

approved a rate of $400/hour for a 12-year employment lawyer. Id. (citing Eason

v. Bridgewater & Assocs., Inc., No. 1:11-cv-2772-TCB (N.D. Ga. June 9, 2015),

ECF No. 164). Plaintiff argues that these cases indicate that $400/hour is an


                                           6
       Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 7 of 16



appropriate rate for a 9–10 year lawyer who has made partner in the Atlanta

market trying FLSA cases. Id.

      Attorney Benjamin Stark has practiced since 2006—private practice since

2012. Id. at 13. Mr. Stark does the majority of Barrett & Farahany’s briefing,

including the summary judgment briefing in this case. Id. Plaintiff reports that

Mr. Stark has successfully moved for partial summary judgment on plaintiffs’

behalf in four cases, including this one. Id. at 9–10 (citing [Dkt. No. 72-3] ¶¶ 4–

9). 2 Plaintiff provides the affidavit of Robert M. Lewis, Regional Counsel for

ERISA at the U.S. Department of Labor, who worked with and then supervised

Mr. Stark for five-and-a-half years at the Department. Id. at 10 (citing Dkt. No.

[72-5] ¶¶ 3, 8). He vouches for Mr. Stark’s competence—his thorough research,

sharp legal reasoning, and clear writing. Id. (citing Dkt. No. [72-5] ¶ 8). Plaintiff

also cites two cases in which Northern District judges approved a $350/hour rate

for Mr. Stark. Id. (citing Garmon, No. 1:15-cv-4394-ODE, ECF No. 76; Lowe and

Reynolds v. Atlas Logistics Grp. Retail Servs. (Atlanta), LLC, No. 1:13-cv-2425-AT

(N.D. Ga. May 18, 2016), ECF No. 165).




2 This appears to be a mistake. Plaintiff did not successfully move for partial
summary judgment in this case. The parties settled Count I, the overtime claim,
but continued to litigate Count II, the retaliation claim. Defendants moved for
summary judgment on the retaliation claim, Dkt. No. [44], and the Court denied
that motion, Dkt. No. [62].


                                          7
       Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 8 of 16



      Plaintiff also seeks to recover for paralegal work by Ms. Petmecky. Id.

Plaintiff contends that the court in Garmon approved an hourly rate of $125 for

her. Id. (citing Garmon, No. 1:15-cv-4394-ODE, ECF No. 76).

      Defendants argue that the Court should reduce Plaintiff’s requested rates,

which they argue are “at the very high end of rates deemed reasonable in this

district for far more complex FLSA cases.” Dkt. No. [79] at 7. Defendants propose

that Mr. Roberts’s rate be reduced from $400 to $275, Mr. Stark’s rate from $350

to $225, and Ms. Petmecky’s rate from $125 to $75. Id. Adopting these lower

rates would result in an overall reduction of $7,902.50 to Plaintiff’s suggested

lodestar. Id.

      Defendants argue that this reduction is necessary because this was a simple

FLSA overtime case, which calls for a fee award at the low end of the range of

reasonable fees. Id. at 8–9 (citing Eason, 108 F. Supp. 3d at 1364). Defendants

collect several cases in which Northern District judges approved fees lower than

those Plaintiff proposes and others where courts approved comparable rates in

much more complex cases. Dkt. No. [79] at 7 n.1. Defendants also cite one

Southern District of New York case in which a judge noted that FLSA lawyers in

Manhattan typically earn between $250 and $450 per hour, which would suggest

that $400/hour is on the high end of fees for Atlanta. Id. at 9 (citing Rosendo v.

Everbrighten Inc., No. 13cv7256-JGK-FM, 2015 WL 1600057, at *8 (S.D.N.Y.

Apr. 7, 2015)).




                                         8
       Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 9 of 16



      Defendants argue that other factors counsel in favor of reducing Plaintiff’s

requested fees. Id. at 8 n.2 (citing Johnson v. Georgia Highway Express, Inc., 488

F.2d 714, 717–19 (5th Cir. 1974)). They argue that this straightforward overtime

case would not have precluded Plaintiff’s counsel from other work, that the case

involved no time limitations, that the sums obtained were relatively low, and that

Plaintiff only succeeded because of Defendants’ offer to settle. Id. Defendants also

emphasize that this case involved limited discovery. Id. at 9. In sum, Defendants

argue that $350/hour for partners, $275/hour for senior associates, and

$100/hour for paralegals are average rates in complicated FLSA actions. Id. at 11

n.4 (citing Willoughby, 219 F. Supp. 3d at 1265 n.4; Jackson, 2018 WL 2271241,

at *4; Boateng, 2015 WL 11199146, at *2). Defendants suggest that the

professionals in this case should earn lower rates—$275 for Mr. Roberts, $215 for

Mr. Stark, and $85 for Ms. Petmecky—because of its simplicity. Id.

      The Court finds Plaintiff’s proposed rates reasonable based on the parties’

cited cases, other cases in our circuit, and the evidence Plaintiff’s counsel has

cited in support of their fee request. Given these sources of information, the

Court finds $400/hour reasonable for Mr. Roberts. Mr. Roberts’s sworn

testimony that he bills at $400/hour is strong evidence of the reasonableness of

that rate. Dillard v. City of Greensboro, 213 F.3d 1347, 1354–55 (11th Cir. 2000)

(holding that what an attorney “charges clients is powerful, and perhaps the best,

evidence of his market rate; that is most likely to be what he is paid as

‘determined by supply and demand’” (citing Blum v. Stenson, 465 U.S. 465 U.S.


                                          9
         Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 10 of 16



886, 895 n.11 (1984))). Mr. Roberts is a 10-year lawyer and partner at his firm

who has served as counsel of record in over 180 FLSA cases. His own affidavit, as

well as that of Mr. Bartlett, an experienced defense-side litigator, affirm his

capability and success in his employment practice. This is also consistent with

amounts other courts have approved. See, e.g. Eason, 108 F. Supp. 3d at 1364–65

(approving $400/hour for an employment litigator with 12 years of experience in

2015).

         Mr. Stark’s sworn testimony that he bills at $350/hour is strong evidence

of the reasonableness of that rate. Dillard, 213 F.3d at 1354–55. That rate is

consistent with rates charged by comparable attorneys performing FLSA wage-

and-hour work in the Atlanta market. Jackson, 2018 WL 2271241, at *4

(approving $400/hour for two attorneys and $375/hour for a third in an FLSA

minimum wage case in 2018); Eason, 108 F. Supp. 3d at 1364 (approving

$325/hour for an associate in an FLSA overtime case in 2015). Also, the affidavit

submitted on Mr. Stark’s behalf by the Department of Labor Regional Counsel

supports his skill and reputation. Dkt. No. [72-5]. This rate is comparable to what

other courts have approved.

         Ms. Petmecky’s rate of $125/hour is consistent with what paralegals have

earned in similar recent cases in this District. Thomas, 2018 WL 1137183, at *2;

Whiten, 2008 WL 11415946, at *3; Garmon. No. 1:15-cv-4394-ODE, ECF No. 76

at 8.




                                          10
       Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 11 of 16



      In sum, the Court finds Plaintiff’s proposed rates to be reasonable given the

market rates for professionals of their reputation, skill, and experience.

Defendants’ cited cases do not undermine the reasonableness of Plaintiff’s

proposed fees. While Defendants emphasize that the settled claim was relatively

uncomplex, the claim’s complexity is only one of the Johnson factors that the

Court may consider in assessing reasonable rates. Johnson, 488 F.2d at 717–719

(listing “novelty and difficulty of the questions” among the twelve factors that a

court may consider in determining a reasonable fee). When determining the

reasonable hourly rate, the Eleventh Circuit focuses on the prevailing market rate

for a lawyer of “comparable skills, experience, and reputation.” Norman, 836

F.2d at 1299 (citing Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984)). Defendants

cite no authority that requires the Court to discount a reasonable rate for a

lawyer’s services when that lawyer performs relatively straightforward legal work.

In looking at the entirety of the evidence provided, the Court concludes that the

requested rates are reasonable.

         2.     Hours Billed

      Plaintiff has submitted an itemized timesheet that includes the date,

description, and time spent on each task in this case. Dkt. No. [72-1]. Plaintiff

claims 84.4 total hours billed, including 14.6 hours by Mr. Roberts, 34.5 hours by

Mr. Stark, and 35.3 hours by Ms. Petmecky. Dkt. No. [72] at 14. Plaintiff’s

attorneys have declared that they did not perform redundant, excessive, or

otherwise unnecessary work and that all work performed was reasonably


                                         11
       Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 12 of 16



necessary. Id. at 7–8. Plaintiff also emphasizes that several of the Johnson factors

support an award for this time incurred, including the customary fee, the

contingent-fee nature of the case (and consequently the riskiness of the case),

Plaintiff’s success in obtaining a settlement of 100% of his FLSA overtime and

liquidated damages, the experience, reputation, and ability of the attorneys, and

the undesirability of the case. Id. at 8–11.

      Defendants raise numerous objections to Plaintiff’s hours-billed

calculation. Dkt. No. [79] at 11–12. They argue that Plaintiff’s hours should be

reduced by at least 75%. Id. at 12. Defendants have submitted line-by-line

objections in an appendix to their Response. See Dkt. No. [79-1].

      Defendants first argue that the Court should cut Plaintiff’s entries that are

too vague because the Court cannot determine what tasks were performed from

these descriptions and so cannot determine whether those tasks are

compensable. Dkt. No. [79] at 12–14. Next, Defendants argue that the Court

should discount time billed not attributable to Count I, the claim covered by the

Settlement Agreement. Id. at 14. Defendants argue that the vagueness of many of

the entry descriptions prevents the Court from determining whether the work

billed was performed on Count I or Count II. Id. (citing Martinez v. Hernando

Cty. Sheriff’s Office, 579 F. App’x 710, 715 (11th Cir. 2014) (approving the district

court’s discretionary reduction of fees by 75% when the plaintiff was only

partially successful in his claims)).




                                          12
       Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 13 of 16



      Defendants also argue that Plaintiff should not be compensated for

redundant work, which includes Plaintiff’s response to Defendants’ Motion to

Dismiss. Id. at 16–17. Defendants argue that Plaintiff’s Response to their Motion

to Dismiss was unnecessary and not reasonably expended because he filed it after

he amended his Complaint, which mooted their Motion. Id. at 17.

      Defendants point to other entries that they argue are excessive or

redundant. Id. at 18. (citing Dkt. No. [72-1] at 1, 2, 5). This includes time spent

calculating Plaintiff’s damages, which Defendants argue was excessive. Id. at 19.

This also includes entries too vague to tell whether they are redundant, excessive,

or clerical. Id. Defendants argue that the excessive and redundant entries merit

an across-the-board reduction of 25%. Id.

      Defendants also argue that Plaintiff should not recover fees for its Motion

for Attorneys’ Fees because they argue it is a “copy-and-paste job.” Id. at 19–20.

Defendants argue that the copy-and-paste job merits a downward reduction in

fees of $1,840. Id.

      Defendants further argue that the Court should cut entries for clerical

tasks. Id. at 21 (citing Dkt. No. [72-1] at 2–5). Defendants argue that these clerical

tasks should be cut even if they were performed by a paralegal. Id. (citing Gowen

Oil Co. v. Abraham, 511 F. App’x 930, 936 (11th Cir. 2013) (“Fees for paralegal

work are recoverable to the extent that the paralegal performs work traditionally

done by an attorney.”)). And Defendants argue that cutting these clerical tasks

would lead to a reduction of $1,751.25. Id. at 21.


                                          13
       Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 14 of 16



      Defendants last argue that Plaintiff’s “block-billing” entries should be cut.

Id. (citing Ceres Envtl. Servs., Inc. v. Colonel McCrary Trucking, LLC, 476 F.

App’x 198, 203 (11th Cir. 2012) (“‘Block billing’ occurs when an attorney lists all

the day’s tasks on a case in a single entry, without separately identifying the time

spent on each task.”)). Defendants contend that this style of billing warrants an

across-the-board reduction in hours of $2,488.75. Id. at 21–22 (citing Ceres, 476

F. App’x at 203). Defendants conclude by arguing that the Court should reduce

Plaintiff’s billed hours by 75%.

      Plaintiffs’ counsel declined to file a reply brief, so the Court does not have

the benefit of their response to these specific and detailed objections. This is

problematic because many of Defendants’ objections appear to have merit. The

Court is also finding it difficult to determine whether some of these billing entries

involve billed time for both claims, and Defendants are only responsible for

paying attorneys’ fees attributed to the work on the settled claim. See Norman,

836 F.2d at 1302 (“If the result was partial or limited success, then the lodestar

must be reduced to an amount that is not excessive.” (citing Hensley, 461 U.S. at

436–37)).

      After a thorough review of the bills and objections, the Court finds it

appropriate to reduce Plaintiffs’ requested fees by 30%. The relief Plaintiff

obtained was “limited in comparison to the scope of the litigation as a whole”

because the parties settled only the overtime claim, not the retaliation claim. Id.

When reducing a lodestar amount to account for partial success, the Court “may


                                         14
         Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 15 of 16



attempt to identify specific hours spent in unsuccessful claims or it may simply

reduce the award by some portion.” Id. “The court necessarily has discretion in

making this equitable judgment.” Hensley, 461 U.S. at 437. The Court finds a

30% reduction adequate to account for Plaintiff’s partial success in obtaining

settlement. This reduction results in fees of $15,629.25.3

        B.    Plaintiff’s Costs and Expenses

        Plaintiff also seeks $903.12 in litigation expenses. Dkt. No. [72] at 14. This

includes expenses for legal research and filing and service fees. Id. (citing Dkt.

No. [72-6]). Plaintiff notes that this sum includes expenditures, like filing and

service fees, that might normally be included in a Bill of Costs. Id. at 14 n.18.

Plaintiff acknowledges that such costs would normally be filed after the entry of

judgment, id. (citing LR 54.1), but Plaintiff identifies all recoverable expenses

“out of an abundance of caution,” since 29 U.S.C. § 216(b) requires Plaintiff to

designate recoverable expenses. Id.

        Defendants argue that the $903.52 is unrecoverable since Plaintiff did not

file a Bill of Costs. Dkt. No. [79] at 24 (citing LR 54.1). That aside, Defendants

argue that Plaintiff cannot recover for costs not authorized by 28 U.S.C. § 1920.

Id. (citing Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 572–73 (2012);

Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 445 (1987)).




3   $22,327.50 * .7 = $15,629.25


                                           15
         Case 1:18-cv-05384-LMM Document 86 Filed 05/05/20 Page 16 of 16



      Because the case has not yet finally concluded, the Court will not yet make

an award of costs. This will be handled at the conclusion of the case.

   IV.     CONCLUSION

      Based upon the foregoing, Plaintiff’s Motion for Attorney Fees [63] is

GRANTED in part. The Court awards Plaintiffs $15,629.25 in fees under 29

U.S.C. § 216.

      IT IS SO ORDERED this 5th day of May, 2020.


                                      _____________________________
                                      Leigh Martin May
                                      United States District Judge




                                         16
